United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.T., Appellant
and
DEPARTMENT OF THE ARMY,
McALESTER ARMY AMMUNITION PLANT,
McAlester, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1665
Issued: November 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 5, 2007 appellant filed a timely appeal from the March 5, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs which denied his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction to review the merits of appellant’s case.
ISSUE
The issue is whether the Office properly denied appellant’s September 13, 2005 request
for reconsideration.
FACTUAL HISTORY
On September 13, 1993 appellant, then a 53-year-old materials handler, sustained an
injury in the performance of duty: “I had picked a box of saw blades from the United Postal
Service shelf to put on a buggy. I turned around and took about two steps and hung my foot on a

pallet and fell on my right knee.” Appellant received continuation of pay. The Office accepted
appellant’s claim for a right knee contusion.
In a decision dated January 6, 1994, the Office found that appellant had no disability for
work causally related to his accepted injury. It found that the weight of the medical evidence
showed no objective evidence that the right knee contusion was currently active or disabling.
Further, the weight of the medical evidence established that appellant presented with disability
secondary to an underlying and preexisting knee condition, which had been symptomatic since
January 1988 and there was no medical basis to conclude that the September 13, 1993 injury
materially worsened this condition. In an attached statement of appeal rights, the Office notified
appellant that any request for reconsideration must be made within one year of the date of the
decision.
On a prior appeal of this case,1 the Board found that the Office properly denied
appellant’s June 1, 1995 request for reconsideration, as it was untimely and failed to show clear
evidence of error in the Office’s January 6, 1994 decision.
On September 13, 2005 the Office received an undated letter from appellant requesting
reconsideration. Appellant alleged that the employing establishment had written letters to the
Office falsely stating that he hurt himself on purpose. He alleged that the employing
establishment wrote these letters for the sole purpose of having his claim denied. Further,
appellant alleged that the letters were fraudulent and illegal because the employing establishment
did not send him copies. He stated that he thought the second opinion physician read these
letters and based his opinion more on the letters than on the injury itself. On May 22, 2006
appellant stated that this information was critical to his case because the Office made its decision
in error. He did not place blame on the Office “because I don’t think they knew about what was
going on at the time, as I didn’t either.”
In a decision dated March 5, 2007, the Office denied appellant’s September 13, 2005
request for reconsideration on the grounds that the request was untimely and failed to show clear
evidence of error in the Office’s January 6, 1994 decision.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in

1

Docket No. 96-1448 (issued March 16, 1998).

2

accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”2
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
Office decision for which review is sought. The Office will consider an untimely application
only if the application demonstrates clear evidence of error on the part of the Office in its most
recent merit decision. The application must establish, on its face, that such decision was
erroneous.3
ANALYSIS
As the Board noted in 1998, the most recent merit decision in this case is the Office’s
January 6, 1994 decision finding that appellant had no disability for work causally related to his
September 13, 1993 contusion injury. Appellant had one year or until January 6, 1995 to make a
timely request for reconsideration. His September 13, 2005 request is, therefore, untimely.
Appellant’s untimely request does not show, on its face, that the Office’s January 6, 1994
decision was erroneous. He offered nothing but allegations. Appellant provided no proof that
letters charging him with intentional or self-inflicted injury led to the denial of his claim. The
January 6, 1994 decision rests on the medical evidence. The Office considered the medical
opinions obtained, weighed their probative or evidentiary value and determined that the weight
of the medical evidence showed no disability for work causally related to the September 13,
1993 contusion injury. So it is not obvious from the decision itself that the alleged letters had
any effect on the outcome of his case. Appellant’s statement that he thought the second opinion
physician read these letters is not established as factual.
The clear evidence of error standard is intended to represent a difficult standard. The
Office will not reopen appellant’s case without clear proof that the January 6, 1994 decision was
in error, proof so strong that the error is apparent on its face. Because appellant’s September 13,
2005 request for reconsideration is untimely and fails to show clear evidence of error, the Board
will affirm the Office decision denying that request.
CONCLUSION
The Board finds that the Office properly denied appellant’s September 13, 2005 request
for reconsideration.

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607 (1999).

3

ORDER
IT IS HEREBY ORDERED THAT the March 5, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

